Title: To James Madison from Joseph Willcox, 1 December 1805 (Abstract)
From: Willcox, Joseph
To: Madison, James


          § From Joseph Willcox. 1 December 1805, Killingworth, Connecticut. “With permission, I wish to observe, that the commission with which the President of the United States has been pleased to honor me, as Marshal of the District of Connecticut, will expire on the 20th. Instant—the office has produced but very little business the last four years, none of which is unsettled, yet I shoud be glad to be reappointed to the Office, & will thank you for your influence in Obtaining it.”
        